Dimmick, J.
(dissenting) — I would affirm the trial court. The statutory scheme at issue herein requires ferry system employees to participate in State Employees' Insurance Board (SEIB) insurance plans. The employees, however, may negotiate for additional employer contributions pursuant to the proviso in RCW 41.05.050(2).
Ferry system employees are included within the definition of a state employee subject to the provisions of the SEIB act (RCW 41.05). RCW 41.05.010(2) defines a state employee as "all full time and career seasonal employees of the state, . . . whether or not covered by civil service". (Italics mine.) A ferry system employee is one employed under the authority of the Washington Toll Bridge Authority. RCW 47.64.010(4). Pursuant to RCW 47.04.015 the Washington Toll Bridge Authority means the State *464Department of Transportation. The Washington State Department of Transportation is a state agency and, as such, its employees are employees of the State and fall within the scope of RCW 41.05 unless otherwise exempted.
The primary issue herein is whether the proviso contained in RCW 41.05.050(2) constitutes an exemption of ferry system employees from all the provisions of RCW 41.05. I disagree with the majority and would hold that it clearly does not do so. The sole function of the proviso is to exempt ferry system employees from the requirement of RCW 41.05.050(2) itself — regarding employers' contributions to the state employees' insurance fund.
The statutory language clearly and unambiguously supports this position. Thus the majority's venture into statutory construction and legislative history is unwarranted. See McCarver v. Manson Park & Rec. Dist., 92 Wn.2d 370, 597 P.2d 1362 (1979); Snow's Mobile Homes, Inc. v. Morgan, 80 Wn.2d 283, 494 P.2d 216 (1972).
Former RCW 41.05.050(2) reads, in material part, as follows:
(2) The contributions of any department, division, or separate agency of the state government, and such county, municipal, or other political subdivisions as are covered by this chapter, shall be set by the state employees insurance board, subject to the approval of the governor for availability of funds as specifically appropriated by the legislature for that purpose: Provided, That nothing herein shall be a limitation on employees employed under chapter 47.64 RCW . . .
(Italics mine.) This subsection contains limitations on contributions and the word "herein" refers only to those limitations and not to the entire chapter. The plain meaning of the statute is supported by the rule that a "proviso in a . . . statute is generally held to apply only to the clause in question, unless a clear legislative intent to the contrary is demonstrated. See Bayha v. PUD 1, 2 Wn.2d 85, 97 P.2d 614 (1939)." State ex rel. Morrison v. Seattle, 6 Wn. App. 181, 187, 492 P.2d 1078 (1971). A clear legislative intent *465indicating that the exemption applies to the entire chapter is not demonstrated herein. Had the Legislature wished to exempt ferry employees from the coverage of the act entirely it could have done so. The very next proviso in RCW 41.05.050(2) states that "provision for school district personnel shall not be made under this chapter." (Italics mine.)
The reason for the Legislature's exempting ferry system employees from the operation of RCW 41.05.050(2) is apparent. As noted above, RCW 41.05.050(2) provides that agency contributions for employees' insurance are (a) set by the State Employees' Insurance Board and (b) subject to approval by the Governor for the availability of funds as specifically appropriated by the Legislature. Former RCW 47.64.030, on the other hand, provides that such contributions (a) may be the subject of negotiations between the employer and employees or their representatives and (b) are to be financed either wholly or in part "by contributions from the operating fund." Moreover, there is no requirement in RCW 47.64.030 that the contributions be specifically appropriated by the Legislature or that the Governor approve of the contribution level. In recognition of RCW 47.64.030 the Legislature excepted ferry system workers from the specific limitations on contributions specified in RCW 41.05.050(2). Thus, in essence the effect of the proviso in RCW 41.05.050(2) is to remove any conflict between the two statutes insofar as employers' contributions are concerned.
This interpretation of RCW 41.05.050(2) does not conflict with the statutory goal of "sound labor relations." RCW 47.64.005. The collective bargaining authority of the ferry system, assumed by the majority to be of great importance, is not negated. There is still room for negotiation in this area since not all of the insurance programs offered by the SEIB are fully funded by the State. Thus, the parties can still negotiate whether supplemental plans made available by the SEIB will be paid for by the employer — but the *466design of the insurance plans and the types offered would be determined by the SEIB.